MEMORANDUM **
Takia Lynnea Campbell appeals from the district court’s judgment and order revoking supervised release, following his conviction for conspiracy with intent to distribute cocaine base, possession with intent to distribute cocaine base, and use and carry of a firearm during a drug trafficking crime. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Campbell contends that his sentence should be remanded because the district court erred by failing to state its reasons for imposing the six-month term of imprisonment. Because the district court’s reasons were implicit during the sentencing hearing, we conclude that the district court did not plainly err by imposing the six-month sentence. See United States v. Vences, 169 F.3d 611, 613 (9th Cir.1999). In light of Campbell’s admission to the numerous violations of the conditions of release, we conclude that the sentence imposed was reasonable. See United States v. Miqbel, 444 F.3d 1173, 1176 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.